DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Status of Claims
The amendment filed on 3/3/2021 has been entered. In the amendment, Applicant amended claims 1, 3-17, 19-21 and cancelled claims 18, 22-23. Currently claims 1-17 and 19-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites “the shift register circuit” in ll. 2. However, its parent claim 1 presents “N shift register circuits”. It is unclear which one of the “N shift register circuits” is referred to by “the shift register circuit” in the instant claim. Claim 9 further recites “the pull-down node” in ll. 6, 7, 9, and 12, while its parent claim 1 presents “N pull-down nodes”. It is unclear which one of the “N pull-down nodes” is referred to by “the pull-down node” in the instant claim.
Claims 10-15 are rejected because they depend on claim 9 and further recite “the pull-down node” additionally.
Claim 16 recites “K cascaded shift registers”. It is unclear whether each of the K cascaded shift registers has the same structure as the shift register of claim 1. Furthermore, claim 16 recites “the shift register” in ll. 3, 5. It is unclear which one of the K cascaded shift registers is referred to by “the shift register” in the instant claim. 
Claims 17-19 are rejected because they depend on claim 16.
Claim 21 recites “the respective pull-down nodes”. It is unclear whether “the respective pull-down nodes” refer to some or all of the N pull-down nodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 7-8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi et al. (US Patent #10,547,316) in view of Tobita et al. (US 2011/0142191).
Regarding claim 1, Takasugi a shift register (Fig. 1) comprising a blank input circuit (Fig. 5: Cst1, T1b, T1c and T1c’ collectively forming a blank input circuit), N shift register circuits (Fig. 5: adjacent stages STGn and STGn+1), and a compensation selection circuit (Fig. 5: Ta, Tb and Tc collectively forming a compensation selection cirucit), 
wherein the blank input circuit is configured to store a blank input signal (Fig. 5: carry signal C(n-2) as blank input signal), and provide a blank signal (Fig. 5: GVDD) to the N shift register circuits via N nodes (Fig. 5: node Q1 and node Q2) based on the blank input signal and a blank control signal (Fig. 5: global reset signal RESET); 
wherein the N shift register circuits are coupled to the blank input circuit (Fig. 5), and are configured to output respective blank output signals (Fig. 5: signals “SCOUT(n)” and “SCOUT(n+1)”) based on the blank signal and respective clock signals (Fig. 5: signals “SCCLK(n)” and “SCCLK(n+1)”, which are CLKs of Fig. 1) during a blank period (Fig. 3: vertical blanking period “BP); 
wherein the compensation selection circuit is configured to provide the blank input signal to the blank input circuit under the control of a compensation selection control signal (Fig. 5: line sampling signal LSP); and 
wherein N is a natural number greater than 1 (Fig. 5: N=2).

However, it is well known in the related art that whether to use a pull-up signal or a pull-down signal depends on whether N-type transistors or P-type transistors are used. 
Tobita, for instance, teaches in para. [0041] that using a pull-up signal used for a N-type transistor is equivalent to a pull-down signal used for a P-type transistor.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Takasugi by replacing N-type transistors in Takasugi’s shift register with P-type transistors and using proper power supply potentials accordingly. With the modification, the pull-up nodes Q1 and Q2 are changed to pull-down nodes.
There are only two types transistors for selection, either N-type or P-type. One ordinary skill in the art would try any one to optimize the result.

Regarding claim 2, Takasugi/Tobita teach the shift register according to claim 1. Takasugi further teaches the shift register according to claim 1, wherein the N shift register circuits are further configured to output respective display output signals (Fig. 5: C(n), C(n+1)) based on a display input signal (Fig. 1: GVDDo) and the respective clock signals during a display period (Figs. 2-3: image data writing period “WP”; Col. 5, ll. 32-39), and wherein one of the display output signals is provided to the compensation selection circuit as the blank input signal.

Regarding claim 3, Takasugi/Tobita teach he shift register according to claim 1. Takasugi/Tobita further teach the shift register according to claim 1, wherein the blank input circuit comprises a storage sub-circuit (Takasugi: Fig. 5, Cst1) and an isolation sub-circuit (Takasugi: Fig. 5, T1b, T1c, T1c’), 
wherein the storage sub-circuit is configured to store the blank input signal (Takasugi: Fig. 5); and 
wherein the isolation sub-circuit is configured to provide the blank pull-down signal to the N pull-down nodes based on the blank input signal and the blank control signal (see modification applied to claim 1 and note that pull-up nodes Q1 and Q2 in Fig. 5 of Takasugi are changed to pull-down nodes after modification).

Regarding claim 4, Takasugi/Tobita teach he shift register according to claim 3. Takasugi/Tobita further teach the shift register according to claim 3, wherein the isolation sub-circuit comprises a first transistor (Takasugi: Fig. 5, T1b) and N second transistors (Fig. 5: T1c, T1c’), wherein a control electrode (Takasugi: Fig. 5, gate electrode of T1b) of the first transistor is coupled to the storage sub-circuit (Takasugi: Fig. 5, Cst1), 
wherein a first electrode  of the first transistor (Takasugi: Fig. 5, upper terminal of T1c) is coupled to a blank pull-down signal terminal (Takasugi: Fig. 5, GVDD terminal; Examiner’s Note: in view of modification applied to claim 1, the blank pull-up signal terminal in Fig. 5 of Takasugi is changed to the blank pull-down signal terminal), and wherein a second electrode of the first 
wherein control electrodes of the N second transistors are coupled to a blank control terminal (Takasugi: Fig. 5, RESET terminal), and wherein second electrodes of the N second transistors are coupled to the respective pull-down nodes (see modification applied to claim 1 and note that pull-up nodes Q1 and Q2 in Fig. 5 of Takasugi are changed to pull-down nodes after modification).

Regarding claim 7, Takasugi/Tobita teach the shift register according to claim 3. Takasugi/Tobita further teach the shift register according to claim 3, wherein the storage sub-circuit comprises a first capacitor of the first capacitor (Takasugi: Fig. 5, Cst1), wherein a first terminal (Takasugi: Fig. 5, lower terminal of Cst1)  is coupled to the compensation selection circuit and the isolation sub- circuit, and wherein a second terminal of the first capacitor (Takasugi: Fig. 5, upper terminal of Cst1) is coupled to a first voltage terminal (Takasugi: Fig. 5, GVDD).

Regarding claim 8, Takasugi/Tobita teach the shift register according to claim 1. Takasugi/Tobita further teach the shift register according to claim 1, wherein the compensation selection circuit comprises a ninth transistor (Takasugi: Fig. 5, Tb), wherein a control electrode of the ninth transistor (Takasugi: Fig. 5, gate electrode of Tb) is coupled to a compensation selection control terminal (Takasugi: Fig. 5, LSP terminal), 


Regarding claim 20, Takasugi/Tobita teach a drive method for driving a shift register (Takasugi: Fig. 1) according to claim 1, the drive method comprising: 
providing, during a display period (Takasugi: Fig. 3, period “WP”), the blank input signal (Fig. 5, carry signal “C(n-2)”) to the blank input circuit based on a compensation selection signal (Takasugi: Figs. 3 and 5, signal “LSP”; Col. 6, ll. 2-7), and storing the blank input signal in the blank input circuit (Takasugi: Fig. 5); and 
providing, during a blank period (Takasugi: Figs. 3 and 5, period “BP”), a blank pull-down signal (Takasugi: Fig. 5, GVDD; Examiner’s Note: in view of modification applied to claim 1, the blank pull-up signal GVDD in Fig. 5 of Takasugi is changed to a blank pull-down signal) to the N pull-down nodes (Takasugi: Fig. 5, nodes Q1 and Q2) based on the stored blank input signal and a blank control signal (Takasugi: Fig. 5, signal “RESET”; Col. 6: ll. 7-11), such that the N shift register circuits output respective blank output signals (Takasugi: Fig. 5, signals “SCOUT(n)” and “SCOUT(n+1)”) based on the blank pull-down signal and respective clock signals (Takasugi: Fig. 5, “SCCLK (n)” and “SCCLK(n+1)”).

claim 21, Takasugi/Tobita teach the drive method according to claim 20. Takasugi further teaches the drive method according to claim 20, further comprising, during the display period, 
providing a display pull-down signal (Fig. 5: GVDDo) to the respective pull-down nodes based on a display input signal (Fig. 5: Q2); and 
outputting respective display output signals (Fig. 5: signals “C(n)” and “C(n+1)”) based on voltage levels of the pull-down nodes and the respective clock signals.

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 9-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.